Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of July 25,
2007, is made by and among ALBEMARLE CORPORATION, a Virginia corporation (the
“Company”), ALBEMARLE EUROPE SPRL, a Belgium private limited company (the
“Existing Belgian Borrower”), and ALBEMARLE NETHERLANDS BV, a private company
with limited liability (besloten vennootschap) incorporated under the laws of
The Netherlands (the “Netherlands Borrower”, and together with the Company, the
Existing Belgian Borrower and any other Subsidiary of the Company party hereto
pursuant to Section 2.14, collectively, the “Borrowers”), ALBEMARELE GLOBAL
FINANCE COMPANY SA, a Belgian company limited by shares (soceite anonyme) (the
“New Belgian Borrower”), THE SUBSIDIARIES OF THE COMPANY FROM TIME TO TIME
PARTIES THERETO AND IDENTIFIED AS “GUARANTORS” ON THE SIGNATURE PAGES HERETO
(collectively with the Company, the “Guarantors”), THE PERSONS FROM TIME TO TIME
PARTIES THERETO AND IDENTIFIED AS “LENDERS” ON THE SIGNATURE PAGES HERETO (the
“Lenders”) and BANK OF AMERICA, N.A., as administrative agent (the “Agent”) and
amends that certain Credit Agreement dated as of March 23, 2007 (as amended or
modified from time to time, the “Credit Agreement”), among the Borrowers, the
Guarantors, the Lenders and the Agent.

W I T N E S S E T H

WHEREAS, the Lenders have, pursuant to the terms of the Credit Agreement, made
available to the Borrowers and the Guarantors a revolving credit facility in the
aggregate original principal amount of $675,000,000;

WHEREAS, the parties hereto have agreed to amend the Credit Agreement as set
forth herein;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

A. Definitions. Unless the context otherwise requires, capitalized terms used
but not otherwise defined herein shall have the meanings assigned in the Credit
Agreement.

B. Amendments.

1. Section 1.01. The definitions of “Belgian Borrower”, “Borrowers” and
“Netherlands Borrower” in Section 1.01 are hereby amended to read as follows:

“Belgian Borrower” means Albemarle Global Finance Company SA, a Belgian company
limited by shares (societe anonyme).

“Borrowers” means the Company and the Belgian Borrower and, if the conditions of
Section 2.14 are satisfied, any other Designated Borrower, and “Borrower” means
any one of the Borrowers.

“Netherlands Borrower” [intentionally omitted].

C. Designation of Albemarle Global Finance Company SA as a Borrower. Effective
as of the date hereof, Albemarle Global Finance Company SA (“AGFC”) shall be a
Borrower under the Loan Documents. AGFC confirms that it is a Designated
Borrower and shall have obligations, duties and liabilities toward each of the
other parties to the Credit Agreement identical to those which AGFC would have
had if AGFC had been an original party to the Credit Agreement as a Borrower.



--------------------------------------------------------------------------------

D. Removal of Albemarle Europe sprl as a Borrower. Effective as of the date
hereof, Albemarle Europe sprl shall no longer be a Borrower under the Loan
Documents and is hereby released from its obligations under the Credit Agreement
and the Loan Documents.

E. Assignment by Albemarle Netherlands BV to Albemarle Global Finance Company
SA. Effective as of the date hereof, (i) Albemarle Netherlands BV hereby
absolutely assigns, transfers and conveys to AGFC all of its rights, interests,
duties, obligations and liabilities in, to and under the Loan Documents and
(ii) AGFC hereby absolutely accepts such assignment and assumes all of the
duties, obligations and liabilities of Albemarle Netherlands BV in, to and under
the Loan Documents to the same extent as if AGFC had executed the Loan Documents
in the capacity as a Borrower. AGFC hereby ratifies, as of the date hereof, and
agrees to be bound by the terms and provisions of the Loan Documents and accepts
all of Albemarle Netherlands BV’s rights, interests, duties, obligations and
liabilities thereunder. Immediately following such assignment and transfer,
Albemarle Netherlands BV shall no longer be a Borrower under the Loan Documents.
Effective upon such assignment and assumption, Albemarle Netherlands BV is
hereby released from its obligations under the Credit Agreement and the other
Loan Documents.

F. Conditions Precedent. This Amendment shall be and become effective upon the
satisfaction of the following conditions:

1. The Agent shall have received:

(a) counterparts of this Amendment, which collectively shall have been duly
executed on behalf of each Borrower, the Guarantors, the Agent and the Required
Lenders;

(b) (i) copies of the Articles of Incorporation of AGFC certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
jurisdiction of its incorporation, and certified by a secretary or assistant
secretary of AGFC to be true and correct as of the date hereof and
(ii) resolutions and incumbency certificates evidencing the identity, authority
and capacity of each Responsible Officer of AGFC authorized to act as a
Responsible Officer in connection with the Loan Documents;

(c) favorable opinions of Troutman Sanders LLP and Hunton and Williams LLP
addressed to the Administrative Agent and the Lenders, dated as of the date
hereof, and in form and substance reasonably satisfactory to the Administrative
Agent; and

(d) Notes executed by AGFC in favor of the Lenders to the extent any Lenders so
require.

G. Expenses. The Company agrees to pay all reasonable costs and expenses of the
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of the
Agent’s legal counsel.

H. Effect. Except as expressly modified and amended in this Amendment, all of
the terms, provisions and conditions of the Credit Agreement are and shall
remain in full force and effect and are incorporated herein by reference, and
the obligations of the Loan Parties hereunder and under the other Loan Documents
are hereby ratified and confirmed and shall remain in full force and effect. Any
and all other documents heretofore, now or hereafter executed and delivered
pursuant to the terms of the Credit Agreement are hereby amended so that any
reference to the Credit Agreement shall mean a reference to the Credit Agreement
as amended hereby.

I. Representations and Warranties. Each Loan Party represents and warrants to
the Lenders that (i) the representations and warranties set forth in Article VI
of the Credit Agreement are true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, (ii) no Default exists and (iii) none of the Loan Parties has any
counterclaims, offsets, credits or defenses to the Loan Documents and the
performance of their respective obligations thereunder, or if any Loan Party has
any such claims, counterclaims, offsets, credits or defenses to the Loan
Documents or any transaction related to the Loan Documents, the same are hereby
waived, relinquished and released in consideration of the Lenders’ execution and
delivery of this Amendment.



--------------------------------------------------------------------------------

J. Counterparts. This Amendment may be executed in any number of counterparts
(including facsimile counterparts), each of which when so executed and delivered
shall be an original, but all of which shall constitute one and the same
instrument. It shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.

K. Governing Law. This Amendment shall be governed by and construed in
accordance with, the laws of the State of New York.

L. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

M. Authorization; Enforceability. Each Loan Party hereby represents and warrants
as follows:

1. Each Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Amendment.

2. This Amendment has been duly executed and delivered by each Loan Party, and
this Amendment and the Credit Agreement (as amended hereby) constitute the Loan
Parties’ legal, valid and binding obligations, enforceable in accordance with
their terms, except as such enforceability may be subject to (a) Debtor Relief
Laws and (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

3. No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment.

[Signatures follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered and this Amendment shall be
effective as of the date first above written.

 

COMPANY:    

ALBEMARLE CORPORATION,

a Virginia corporation

      By:   /s/ Kevin Wilson       Name:   Kevin Wilson       Title:   Treasurer
BELGIAN BORROWER:     ALBEMARLE EUROPE SPRL       By:   /s/ Philippe Clement    
  Name:   Philippe Clement       Title:   Gérant     ALBEMARLE GLOBAL FINANCE
COMPANY SA       By:   /s/ Philippe Clement       Name:   Philippe Clement      
Title:   Gérant NETHERLANDS BORROWER:     ALBEMARLE NETHERLANDS BV       By:  
/s/ Stephane Leclef       Name:   Stephane Leclef       Title:   Managing
Director



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,
as Administrative Agent       By:   /s/ Colleen M. Briscoe       Name:   Colleen
M. Briscoe       Title:   Senior Vice President LENDERS:    

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

      By:   /s/ Colleen M. Briscoe       Name:   Colleen M. Briscoe       Title:
  Senior Vice President     WACHOVIA BANK, NATIONAL ASSOCIATION       By:   /s/
T.F. Galage       Name:   Timothy F. Galage       Title:   Senior Vice President
    ABN AMRO BANK N.V.       By:   /s/ George Dugan       Name:   George Dugan  
    Title:   Managing Director       By:   /s/ Patricia Christy       Name:  
Patricia Christy       Title:   Patricia Christy     THE BANK OF NEW YORK      
By:   /s/ Paul F. Noel       Name:   Paul F. Noel       Title:   Senior Vice
President     THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.       By:   /s/ Janet L.
Wheeler       Name:   Janet L. Wheeler       Title:   Vice President       By:  
/s/ Douglas M. Barnell       Name:   Douglas M. Barnell       Title:   Vice
President & Manager



--------------------------------------------------------------------------------

FORTIS BANK S.A./N.V., CAYMAN ISLANDS BRANCH By:   /s/ John W. Deegan Name:  
John W. Deegan Title:   Senior Vice President By:   /s/ Rachel Lanava Name:  
Rachel Lanava Title:   Vice President SUNTRUST BANK By:   /s/ William C.
Washburn, Jr. Name:   William C. Washburn, Jr. Title:   Vice President JPMORGAN
CHASE BANK, N.A. By:   /s/ Lee P. Brennan Name:   Lee P. Brennan Title:   Senior
Vice President MIZUHO CORPORATE BANK (USA) By:   /s/ Leon Mo Name:   Leon Mo
Title:   Senior Vice President SUMITOMO MITSUI BANKING CORPORATION By:   /s/
Yoshihiro Hyakutome Name:   Yoshihiro Hyakutome Title:   General Manager UBS
LOAN FINANCE LLC By:   /s/ David B. Julie Name:   David B. Julie Title:  
Associate Director  

Banking Products

Services, US

By:   /s/ Irja R. Otsa Name:   Irja R. Otsa Title:   Associate Director  

Banking Products

Services, US

BANK OF CHINA, NEW YORK BRANCH By:   /s/ William W. Smith Name:   William W.
Smith Title:   Deputy General Manager



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY By:   /s/ Susan M. Raher Name:   Susan M. Raher
Title:   Senior Vice President MERRILL LYNCH CAPITAL CORPORATION By:   /s/ John
Swadba Name:   John Swadba Title:   Managing Director WHITNEY NATIONAL BANK By:
  /s/ Josh Jones Name:   Josh Jones Title:   Vice President